TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00663-CR
                                         NO. 03-02-00664-CR



                                      Jeremiah Oliver, Appellant

                                                    v.

                                    The State of Texas, Appellee




                    FROM THE DISTRICT COURTS OF TOM GREEN COUNTY
              51ST & 119TH JUDICIAL DISTRICTS, NOS. B-01-0274-S & A-01-0571-S
                        HONORABLE RAE LEIFESTE, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Jeremiah Oliver was placed on deferred adjudication community supervision after

he pleaded guilty to sexually assaulting a child and failing to appear. Tex. Pen. Code Ann. ''

22.011(a)(2)(A), 38.10 (West 2003). He later pleaded true to the allegations in the State=s motions to

revoke and adjudicate. Oliver was adjudged guilty of both offenses and sentenced to imprisonment for five

years.

                Oliver=s court-appointed attorney filed a brief concluding that the appeals are frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the records demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Oliver

received a copy of counsel=s brief, and he was advised of his right to examine the appellate records and to

file a pro se brief. No pro se brief has been filed.

                 We have reviewed the records and counsel=s brief and agree that the appeals are frivolous

and without merit. We find nothing in the record that might arguably support the appeals. Counsel=s motion

to withdraw is granted.

                 The judgments of conviction are affirmed.




                                                  __________________________________________

                                                  Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: March 20, 2003

Do Not Publish




                                                       2